Citation Nr: 1748710	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-35 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a left foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1955.

This matter comes to Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision and accompanying notification letter of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  The undersigned VLJ kept the record open for 60 days for submission of further evidence.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case requires remand for additional medical opinions and further development of the record, pursuant to VA's duty to assist the Veteran by obtaining medical opinions and records necessary to decide his claim.  38 U.S.C.A. 5103A(c),(d).

The Veteran contends that his currently diagnosed left foot neuropathy is related to a left toe contusion he experienced during service.  Service treatment records confirm the left toe contusion.

The October 2012 VA examiner focused on the left foot contusion and although the examiner noted that imaging studies of the foot had demonstrated degenerative or traumatic arthritis, the examiner only diagnosed left foot contusion.  The examiner further opined that chronicity of the left toe condition is not established because post-service VA treatment records do not show treatment of the Veteran's left toe.  However, VA has treated the Veteran for diabetic neuropathy in his feet post-service.  Additionally, evidence not available to the October 2012 examiner establishes additional left foot diagnoses that require medical opinions.  Specifically, a privately obtained Doppler ultrasound from September 2011 revealed peripheral vascular disease in both feet, and a privately obtained left foot x-ray from August 2017 revealed a heel spur and degenerative osteoarthritis of the DIP joints.  Opinions are therefore required regarding any nexus between these disabilities and the Veteran's period of active service, to include a toe injury.

With regard to further development of the record, VA's October 2014 statement of the case mentions VA treatment records "dated August 7, 2009 to July 23, 2014," but the claims file contains no VA treatment notes from after 2012.  At the August 2017 hearing, the Veteran testified that he receives yearly care from a VA doctor.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dated January 2012 to the present that are not currently in the claims file.  

2.  After any additional records have been included in the claims file (to the extent they are available), obtain an addendum opinion from the October 2012 VA examiner, or, if unavailable, another suitably qualified examiner.  A new VA examination is not necessary unless the VA examiner finds one is needed.  The examiner should review the entire claims file, including the March 2012 Doppler ultrasound, August 2017 x-ray, and all VA treatment records.  The examiner should provide opinions on the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetic neuropathy is related to service;

(b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's peripheral vascular disease is related to service;

(c)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left heel spur is related to service; whether it was chronic in service; whether it manifested to a compensable degree within the presumptive period of one year following service; or whether there is continuity of symptomatology from the Veteran's in-service injury.

(d)  Whether it is at least as likely as not (50 percent probability or greater) that degenerative osteoarthritis in the Veteran's left foot is related to service; whether it was chronic in service; whether it manifested to a compensable degree within the presumptive period of one year following service; or whether there is continuity of symptomatology from the Veteran's in-service injury.

(e)  Whether it is at least as likely as not (50 percent probability or greater) that any other left foot-related diagnosis revealed by the record is related to service.  If the diagnosis is a chronic disease such as arthritis: whether it was chronic in service; whether it manifested to a compensable degree within the presumptive period of one year following service; or whether there is continuity of symptomatology from the Veteran's in-service injury.

For all opinions provided, the examiner must provide a rationale (i.e., why or why not).  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After ensuring that the requested actions are completed, VA should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

